UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted July 14, 2006*
                               Decided July 18, 2006

                                       Before

                     Hon. RICHARD D. CUDAHY, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. DIANE S. SYKES, Circuit Judge

No. 05-3719

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 05 CR 352
JUAN GONZALEZ IBARRA,
    Defendant-Appellant.                      Amy J. St. Eve,
                                              Judge.


                                     ORDER

       Juan Gonzalez Ibarra pleaded guilty to being in the United States without
permission after his removal to Mexico. See 8 U.S.C. § 1326(a). Ibarra faced an
enhanced sentence because his removal followed several convictions for aggravated
felonies, see id. § 1326(b), which yielded a guidelines range of 77 to 96 months. The
district court, exercising its discretion under United States v. Booker, 543 U.S. 220


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-3719                                                                    Page 2

(2005), went below that range and imposed a 60-month term of imprisonment, but
explicitly rejected Ibarra’s argument that the reduction should be even greater to
conform his sentence to those in other districts that, unlike the Northern District of
Illinois, have implemented “fast-track” programs for § 1326(a) prosecutions. See
Prosecutorial Remedies and Tools Against the Exploitation of Children Today Act of
2003, Pub. L. No. 108-21, § 401, 117 Stat. 650, 675; U.S.S.G. § 5K3.1. The court
observed that Congress was aware of the potential for disparity when it approved
the fast-track program, that the program is designed to expedite prosecution in
districts with a high number of immigration cases, and that defendants who
participate in the program give up multiple rights to do so. Thus, the court
reasoned, the absence of a fast-track program in the district was not an appropriate
basis for deviating from the advisory guidelines range in Ibarra’s case.

       On appeal Ibarra makes the single argument that his prison sentence is
unreasonably high because the district court refused to consider that the guidelines
range might have been lower in a fast-track district. As we have explained,
however, the absence of a fast-track program in the sentencing district is not an
acceptable reason for imposing a sentence below the guidelines range. See United
States v. Martinez-Martinez, 442 F.3d 539, 542 (7th Cir. 2006); United States v.
Galicia-Cardenas, 443 F.3d 553 (7th Cir. 2006). Moreover, contrary to Ibarra’s
contention, the district court did not refuse to consider his argument that the
absence of a fast-track program justified a further reduction in his sentence.
Rather, the court directed the parties to brief the issue and, for the very reasons we
identified in Galicia-Cardenas and Martinez-Martinez, concluded that the absence
of a fast-track program did not warrant a lower sentence. Thus, even if the lack of a
fast-track program had been a relevant consideration, Ibarra would have no cause
for complaint because a sentence imposed after Booker cannot be deemed
unreasonable whenever the district court’s exercise of discretion does not coincide
with the defendant’s wishes. See United States v. Cunningham, 429 F.3d 673, 679
(7th Cir. 2005); United States v. Gipson, 425 F.3d 335, 337 (7th Cir. 2005).

                                                                         AFFIRMED.